20-35769-cgm        Doc 71     Filed 08/28/20 Entered 08/28/20 17:56:46 Main Document
                                            Pg 1 of 16
                        Hearing Date: September 15, 2020 at 9:00 a.m. (prevailing Eastern Time)
                    Objection Deadline: September 8, 2020 at 4:00 p.m. (prevailing Eastern Time)

 George P. Angelich                                  M. Douglas Flahaut (admitted pro hac vice)
 ARENT FOX LLP                                       Annie Y. Stoops (admitted pro hac vice)
 1301 Avenue of the Americas                         ARENT FOX LLP
 Floor 42                                            Gas Company Tower
 New York, NY 10019-6040                             555 West Fifth Street, 48th Floor
 Telephone: (212) 484-3900                           Los Angeles, CA 90013
 Facsimile: (212) 484-3990                           Telephone: (213) 443-7559
 george.angelich@arentfox.com                        douglas.flahaut@arentfox.com
                                                     annie.stoops@arentfox.com

 Proposed Counsel for Debtor and Debtor-in-
 Possession


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 :
 In re:                                          :
                                                        Chapter 11
                                                 :
 NTS W. USA CORP., A DELAWARE                    :
                                                        Case No. 20-35769 (CGM)
 CORPORATION,                                    :
                                                 :
                         Debtor.                 :
                                                 :

                  NOTICE OF DEBTOR’S MOTION FOR ENTRY OF ORDER
              (I) AUTHORIZING (A) REJECTION OF A CERTAIN UNEXPIRED
                   LEASE EFFECTIVE AS OF THE REJECTION DATE AND
                    (B) ABANDONMENT OF ANY PERSONAL PROPERTY
               RELATED THERETO, AND (II) GRANTING RELATED RELIEF

          PLEASE TAKE NOTICE that on August 28, 2020, the above-captioned debtor and

debtor in possession, NTS W. USA Corp., a Delaware corporation, doing business as Desigual and

Desigual USA (“DUSA” or “Debtor”), by and through its counsel filed the Debtor’s Motion for

Entry of Order (i) Authorizing (a) Rejection of a Certain Unexpired Lease Effective as of the

Rejection Date and (b) Abandonment of Any Personal Property Related Thereto, and (ii) Granting

Related Relief (the “Motion”).

          PLEASE TAKE FURTHER NOTICE that a hearing (the “Hearing”) on the Motion will

be held before The Honorable Cecelia G. Morris, Chief Bankruptcy Judge of the United States


AFDOCS/22804848.1
20-35769-cgm        Doc 71    Filed 08/28/20 Entered 08/28/20 17:56:46            Main Document
                                           Pg 2 of 16



Bankruptcy Court for the Southern District of New York (the “Court”), 355 Main Street,

Poughkeepsie, New York 12601-3315, on September 15, 2020 at 9:00 a.m. (prevailing Eastern

Time). In accordance with General Order M-543 (General Order M-543 can be found at

www.nysb.uscourts.gov, the official website for the Court), dated March 20, 2020, the Hearing

will only be conducted telephonically. Any parties wishing to participate in the Hearing must

make arrangements through CourtSolutions LLC. Instructions to register for CourtSolutions LLC

are attached to General Order M-543.

       PLEASE TAKE FURTHER NOTICE that any responses or objections (the

“Objections”) to the Motion shall: (a) be in writing; (b) conform to the Bankruptcy Rules, the

Local Rules, and all General Orders applicable to chapter 11 cases in the United States Bankruptcy

Court for the Southern District of New York; (c) (i) by attorneys practicing in the Bankruptcy

Court, including attorneys admitted pro hac vice, be filed with the Court electronically on the

docket of In re NTS W. USA Corp., a Delaware corporation, Case No. 20-35769 (CGM) by

registered users of the Court’s electronic filing system and in accordance with General Order M-

399 (which can be found at www.nysb.uscourts.gov) with a hard copy delivered directly to the

Court’s chambers or (ii) by all other parties in interest in accordance with the customary practices

of the Bankruptcy Court and General Order M-399; and (d) be served so as to be actually received

no later than September 8, 2020 at 4:00 p.m. (prevailing Eastern Time) (the “Objection

Deadline”), by the following parties or their respective counsel: (a) undersigned counsel to the

Debtor; (b) the Office of the United States Trustee; (c) the Subchapter V trustee; (d) DUSA’s 20

largest unsecured creditors; (e) proposed counsel to any Official Committee formed in this case;

(f) any party that requested notice pursuant to Federal Rule of Bankruptcy Procedure 2002.




                                                 2
AFDOCS/22804848.1
20-35769-cgm        Doc 71     Filed 08/28/20 Entered 08/28/20 17:56:46         Main Document
                                            Pg 3 of 16



       PLEASE TAKE FURTHER NOTICE that a copy of the Motion may be obtained free

of charge by visiting the website of Stretto at https://cases.stretto.com/desigual. You may also

obtain copies of any pleadings by visiting the Court’s website at http://www.nysb.uscourts.gov in

accordance with the procedures and fees set forth therein.

       PLEASE TAKE FURTHER NOTICE that the Hearing may be continued or adjourned

thereafter from time to time without further notice other than an announcement of the adjourned

date or dates at the Hearing or at a later hearing.

       PLEASE TAKE FURTHER NOTICE that if no objections or other responses are timely

filed and served with respect to the Motion, the Debtor shall, on or after the Objection Deadline,

submit to the Court an order substantially in the form annexed as Exhibit A to the Motion, which

order the Court may enter with no further notice or opportunity to be heard.



                           [Remainder of Page Left Intentionally Blank]




                                                      3
AFDOCS/22804848.1
20-35769-cgm        Doc 71   Filed 08/28/20 Entered 08/28/20 17:56:46       Main Document
                                          Pg 4 of 16



 Dated: New York, NY                            ARENT FOX LLP
        August 28, 2020

                                                By:   /s/ George P. Angelich
                                                      George P. Angelich
                                                      1301 Avenue of the Americas, Floor 42
                                                      New York, New York 10019
                                                      Telephone: (212) 484-3900
                                                      Facsimile: (212) 484-3990
                                                      Email: george.angelich@arentfox.com

                                                      -and-

                                                      M. Douglas Flahaut (admitted pro hac vice)
                                                      Annie Y. Stoops (admitted pro hac vice)
                                                      Arent Fox LLP
                                                      Gas Company Tower
                                                      555 West Fifth Street, 48th Floor
                                                      Los Angeles, CA 90013
                                                      Telephone: (213) 629-7400
                                                      Facsimile: (213) 629-7401
                                                      Email: douglas.flahaut@arentfox.com
                                                             annie.stoops@arentfox.com


                                                Proposed Counsel for the Debtor and Debtor-in-
                                                Possession




                                            4
AFDOCS/22804848.1
20-35769-cgm        Doc 71    Filed 08/28/20 Entered 08/28/20 17:56:46           Main Document
                                           Pg 5 of 16



 George P. Angelich                                 M. Douglas Flahaut (admitted pro hac vice)
 ARENT FOX LLP                                      Annie Y. Stoops (admitted pro hac vice)
 1301 Avenue of the Americas                        ARENT FOX LLP
 Floor 42                                           Gas Company Tower
 New York, NY 10019-6040                            555 West Fifth Street, 48th Floor
 Telephone: (212) 484-3900                          Los Angeles, CA 90013
 Facsimile: (212) 484-3990                          Telephone: (213) 443-7559
 george.angelich@arentfox.com                       douglas.flahaut@arentfox.com
                                                    annie.stoops@arentfox.com

 Proposed Counsel for Debtor and Debtor-in-
 Possession


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                :
 In re:                                         :
                                                       Chapter 11
                                                :
 NTS W. USA CORP., A DELAWARE                   :
                                                       Case No. 20-35769 (CGM)
 CORPORATION,                                   :
                                                :
                         Debtor.                :
                                                :

                         DEBTOR’S MOTION FOR ENTRY OF ORDER
              (I) AUTHORIZING (A) REJECTION OF A CERTAIN UNEXPIRED
                   LEASE EFFECTIVE AS OF THE REJECTION DATE AND
                    (B) ABANDONMENT OF ANY PERSONAL PROPERTY
               RELATED THERETO, AND (II) GRANTING RELATED RELIEF

          The above-captioned debtor and debtor in possession, NTS W. USA Corp., doing business

as Desigual and Desigual USA (“DUSA” or “Debtor”), by and through counsel, hereby files this

motion (the “Motion”) seeking entry of an order substantially in the form attached hereto as

Exhibit A (the “Proposed Order”) (a) authorizing DUSA to reject the unexpired lease for

nonresidential real property, located at 1330 Broadway, a/k/a 76 West 35th Street, a/k/a 958 Sixth

Avenue, New York, New York, (b) authorizing the abandonment of any personal property related

thereto, and (c) granting related relief. In support of this Motion, DUSA relies upon and



AFDOCS/22802446.1
20-35769-cgm          Doc 71       Filed 08/28/20 Entered 08/28/20 17:56:46                     Main Document
                                                Pg 6 of 16


incorporates by reference the Declaration of Brian Ryniker in Support of Emergency “First Day”

Motions (the “Ryniker Declaration”) [Docket No. 15] and respectfully states as follows:

                                               BACKGROUND

        1.       On July 22, 2020 (“Petition Date”), DUSA filed a petition for chapter 11 bankruptcy

relief under subchapter V of chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”). DUSA is authorized to continue to operate its business and manage its properties as debtor

in possession pursuant to 11 U.S.C. §§ 1107(a) and 1108. Other than the Subchapter V trustee, no

trustee, examiner, or statutory committee of creditors has been appointed in this chapter 11 case.

        2.       On August 11, 2020, DUSA filed an omnibus motion to reject eleven (11) unexpired

leases for its retail stores [Docket No. 49]. On August 26, 2020, the Court held a hearing on the

omnibus motion and granted the relief requested therein.1

        3.       Additional factual background regarding DUSA, including its business operations,

capital and debt structure, and the events leading to the filing of this chapter 11 case, is set forth in

more detail in the Ryniker Declaration.

                                      JURISDICTION AND VENUE

        4.       This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory bases for the relief requested herein are

sections 105(a), 365(a), and 554(a) of the Bankruptcy Code, Rules 6006, 6007 and 9014 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and rules 6006-1 and 6007-1

of the Local Bankruptcy Rules for the Southern District of New York (the “Local Rules”).




1
  DUSA stipulated to reject five (5) leases with the landlord, Simon Property Group, L.P. The stipulation was filed
on August 19, 2020 [Docket No. 56] and approved by Court on August 21, 2020 [Docket No. 61].
                                                         2
AFDOCS/22802446.1
20-35769-cgm        Doc 71    Filed 08/28/20 Entered 08/28/20 17:56:46            Main Document
                                           Pg 7 of 16


                                     RELIEF REQUESTED

       5.      DUSA seeks entry of an order, substantially in the form attached hereto as Exhibit

A, (a) authorizing DUSA to reject the unexpired lease of real property, located at 1330 Broadway,

a/k/a 76 West 35th Street, a/k/a 958 Sixth Avenue, New York, New York (the “Premises”),

including any guaranties thereof and any amendments modifications, or subleases thereto

(collectively, the “Lease”) and (b) authorizing the abandonment of certain personal property that

may be located at the Premises (collectively, the “Personal Property”), each of the foregoing (a)

and (b) to be effective as of the date DUSA has surrendered the Premises to the lessor, 958 Avenue

of the Americas, LLC (“Landlord”), via the delivery of the keys, key codes, and/or alarm codes to

the Premises, as applicable, or, alternatively, by providing notice that the Landlord may re-let the

Premises (the “Rejection Date”).

                                          THE LEASE

       6.      Prior to the COVID-19 pandemic and the resulting government shutdown orders,

DUSA operated a retail store, stored inventory and maintained a corporate office at the Premises

that is the subject of the Lease. As discussed at length in the Ryniker Declaration, in or around

March 2020, certain states, cities, and municipalities throughout the United States required retail

stores to close indefinitely as part of lockdown or shelter-in-place orders. As a result, each of

DUSA’s retail stores, including the Premises, were closed to retail foot traffic beginning in March

2020. Ryniker Decl. ¶17-24. While certain of DUSA’s stores were temporarily re-opened upon

the lifting of the applicable government shutdown order, all such stores were re-closed prior to the

Petition Date and, as of today, all of DUSA’s stores remain closed.

       7.      Due to the losses DUSA continues to sustain, DUSA, in consultation with its

advisors, has determined that permanently closing certain unprofitable stores is necessary to its

viability. In 2019, DUSA’s retail stores produced negative EBITDA of approximately $1.978

                                                 3
AFDOCS/22802446.1
20-35769-cgm        Doc 71     Filed 08/28/20 Entered 08/28/20 17:56:46            Main Document
                                            Pg 8 of 16


million in the aggregate, of which the Lease accounted for negative EBITDA of approximately

$654,000. In addition, DUSA’s aggregate annual rent exceeded $6.4 million, of which the annual

rent for the Lease comprise approximately $716,000. Given that the Lease expires in September

2025, keeping the Premises open would cost DUSA significant lease expense over the full life of

the lease. By contrast, DUSA’s rejection of the Lease will substantially reduce its annual operating

losses. Ryniker Decl. ¶ 22.

       8.      After ceasing all brick-and-mortar retail operations, DUSA was faced with

mounting rent obligations and, prior to the Petition Date, began efforts to negotiate with its

landlords for abatements, concessions, and improved lease terms to bridge the crisis.

Unfortunately, DUSA has had little success in getting the Landlord to recognize the new and

unfortunate reality that DUSA cannot afford to pay pre-COVID-19 rent.

       9.      Without landlord cooperation and adequate rent abatement and reduction, DUSA is

left with few practical alternatives other than to reject the burdensome leases, and if necessary,

cease retail operations altogether.    Id. ¶¶ 23-24.    Accordingly, and after careful review in

consultation with its advisors, DUSA has determined in its business judgment that, absent

sufficient rent concessions from the Landlord, the Lease is unnecessary to the continued operation

of DUSA’s business, has no value to DUSA’s estate, and should be rejected. In considering

DUSA’s options with respect to the Lease, DUSA and the proposed Chief Restructuring Offer

believe there remains no other viable possibility other than rejection of the Lease for which DUSA

is unable to negotiate sufficient concessions in advance of the hearing on this Motion. Moreover,

DUSA, in consultation with its advisors, has determined that the Lease has no marketable value

beneficial to DUSA’s estate.

       10.     Through the rejection, DUSA will be relieved from paying rent, as well as other

costs, including taxes, utilities, insurance, operating expenses, and other related charges associated

                                                  4
AFDOCS/22802446.1
20-35769-cgm        Doc 71    Filed 08/28/20 Entered 08/28/20 17:56:46            Main Document
                                           Pg 9 of 16


with the Lease. By rejecting the Lease, DUSA will avoid incurring unnecessary administrative

charges that provide no tangible benefit to DUSA’s estate. The resulting savings from the rejection

of the Lease will increase DUSA’s future cash flow and allow DUSA to utilize such funds in

connection with its more profitable wholesale and ecommerce channels.

       11.     DUSA has likewise determined that the abandonment of the Personal Property is

appropriate because such property is of inconsequential value and/or the cost of removing and

storing such property exceeds its value to DUSA’s estate. Moreover, DUSA believes that the

Personal Property is no longer necessary for the operation of the DUSA’s business.

       12.     Furthermore, rejection and termination of the Lease as of the Rejection Date is

necessary and justified under the circumstances. DUSA and its personnel are in the process of

moving out and surrendering the Premises to the Landlord.

                                      BASIS FOR RELIEF

I.     Rejection of the Lease Reflects DUSA’s Sound Business Judgment.

       13.     Section 365(a) of the Bankruptcy Code provides that with the court’s approval, a

debtor in possession may reject any executory contract or unexpired lease of the debtor. See also

NLRB v. Bildisco & Bildisco, 465 U.S. 513, 521 (1984). The purpose behind allowing assumption

and rejection under section 365(a) is “to permit the trustee or debtor-in-possession to use valuable

property of the estate and to renounce title to and abandon burdensome property.” In re Republic

Airways Holdings Inc., 547 B.R. 578, 582 (Bankr. S.D.N.Y. 2016) (quoting In re Orion Pictures

Corp., 4 F.3d 1095, 1098 (2d Cir. 1993)); In re Ames Dep’t Stores, Inc., 306 B.R. 43, 51-52 (Bankr.

S.D.N.Y. 2004) (“The ability to reject provides the trustee or debtor-in-possession with the means

to relieve the estate of the duty to perform on burdensome obligations at the expense of all of the

estate’s other creditors, and to avoid the incurrence of additional administrative expenses which

lack a corresponding benefit to the estate.”).

                                                 5
AFDOCS/22802446.1
20-35769-cgm        Doc 71     Filed 08/28/20 Entered 08/28/20 17:56:46           Main Document
                                           Pg 10 of 16


       14.     Courts will typically “approve motions to . . . reject executory contracts or

unexpired leases upon a showing that the debtor’s decision to take such action will benefit the

debtor’s estate and is an exercise of sound business judgment.” Republic Airways, 547 B.R. at 582

(quoting In re MF Global Holdings Ltd., 466 B.R. 239, 242 (Bankr. S.D.N.Y. 2012)). See also

NLRB v. Bildisco & Bildisco, 465 U.S. 513, 523 (1984) (recognizing the business judgment

standard used to approve rejection of executory contracts or unexpired leases); Nostas Assocs. v.

Costich (In re Klein Sleep Prods., Inc.), 78 F.3d 18, 25 (2d Cir. 1996) (recognizing the “business

judgment” standard used to approve rejection of executory contracts). Courts defer to a debtor’s

business judgment in rejecting an unexpired lease, and they generally will not second-guess a

debtor’s business judgment concerning assumption or rejection. See In re MF Global Holdings

Ltd., 466 B.R. 239, 242 (Bankr. S.D.N.Y. 2012); In re Balco Equities Ltd., Inc., 323 B.R. 85, 98

(Bankr. S.D.N.Y. 2005).

       15.     Here, rejection of the Lease is well within DUSA’s business judgment and is in the

best interest of its estate. As more fully explained above and in the Ryniker Declaration, DUSA

seeks rejection of the Lease due to its negative effects on profitability, the impact of the COVID-

19 pandemic on brick-and-mortar retail and the future prospects for the same, and the refusal of

the Landlord to provide rent abatements or other meaningful concessions. Accordingly, DUSA

seeks to reject the Lease to avoid the incurrence of any additional, unnecessary expenses related to

the Lease and maintaining the retail operations at the Premises. Unless rejection is authorized, the

Lease will continue to burden DUSA’s estate with substantial administrative expenses without any

corresponding increase in revenue. Rejecting the Lease will help ease DUSA’ cash burn and

increase liquidity – all of which will facilitate DUSA’s efforts to reorganize around its wholesale

and ecommerce operations as well as certain retail location(s), if possible, that benefit DUSA’s

overall business operations.

                                                 6
AFDOCS/22802446.1
20-35769-cgm        Doc 71     Filed 08/28/20 Entered 08/28/20 17:56:46                Main Document
                                           Pg 11 of 16


        16.     Moreover, DUSA and its advisors have determined that there is no net benefit that

is likely to be realized from efforts to market the Lease, and that there is little if any likelihood that

DUSA will be able to realize value from the Lease. Accordingly, DUSA respectfully requests that

the Court authorize the rejection of the Lease pursuant to section 365(a) of the Bankruptcy Code.

II.     Rejection of the Lease as of the Rejection Date Is Appropriate.

        17.     DUSA respectfully submits rejection of the Leases effective as of the Rejection

Date is appropriate. While section 365 of the Bankruptcy Code does not address whether the Court

may order retroactive rejection, courts have held that a bankruptcy court may, in its discretion,

authorize rejection retroactively to a date prior to entry of an order authorizing such rejection where

the balance of the equities favors such relief. See, e.g., BP Energy Co. v. Bethlehem Steel Corp.,

2002 WL 31548723, at *3 (S.D.N.Y. Nov. 15, 2002) (“[W]e cannot conclude . . . that a bankruptcy

court’s assignment of a retroactive rejection date falls outside of its authority when the balance of

the equities favors this solution.”); see also In re Thinking Machines Corp., 67 F.3d 1021, 1029

(1st Cir. 1995) (“[T]he approving court has the equitable power, in suitable cases, to order a

rejection to operate retroactively.”)

        18.     In considering whether to approve retroactive rejection, courts examine a number

of factors, including the costs that a delayed rejection date would otherwise impose on a debtor.

See In re Jamesway Corp., 179 B.R. 33, 38 (S.D.N.Y. 1995). Courts also consider whether a debtor

has provided sufficient notice of its intent to reject an unexpired lease of real property. See, e.g., In

re GCP CT School Acquisition LLC, 429 B.R. 817, 832–32 (B.A.P. 1st Cir. 2010) (finding sale and

settlement motions, in the aggregate, provided landlord with sufficient and reasonable notice that

chapter 7 trustee intended to reject unexpired real property lease, and that the court had basis to

exercise its equitable powers to order rejection to operate retroactively). A debtor’s timely

surrender of leased premises weights in favor of retroactive rejection because it enables a landlord

                                                    7
AFDOCS/22802446.1
20-35769-cgm        Doc 71    Filed 08/28/20 Entered 08/28/20 17:56:46             Main Document
                                          Pg 12 of 16


to seek a new tenant in an expeditious manner. See, In re Adelphia Bus. Solutions, 482 F.3d 602,

608-09 (2d Cir. 2007) (“The Bankruptcy Court also properly considered that [the debtor] had

vacated the premises and thereby provided [the landlord] with the opportunity to lease the premises

to another tenant.”).

       19.      Here, the balance of the equities favors approval of retroactive rejection of the

Lease to the date of surrender of the Premises, which may occur prior to entry of an order approving

this Motion. Retroactive rejection effective as of the Rejection Date will benefit DUSA’s estate

and creditors by cutting off DUSA’s lease expense immediately upon surrender. The Landlord, on

the other hand, will not be unduly prejudiced if rejection is deemed effective as of the Rejection

Date because it will have received notice of the motion and had sufficient opportunity to act

accordingly. Indeed, the Landlord has known for months that DUSA was having difficulty making

rent payments and may be forced to cease operations on such Premises entirely. DUSA is prepared

to work consensually with the Landlord to accomplish an orderly surrender of the Premises. At

that time, the Landlord may repossess and re-let the Premises. Any postponement of the effective

date of rejection of the Lease would require DUSA to compensate the Landlord, at the expense of

its estate, and force DUSA to incur unnecessary administrative expenses for the Lease, which

otherwise provides no tangible benefit to its estate.

       20.     Permitting rejection to occur as of the Rejection Date is consistent with prior rulings

in this and other jurisdictions. See, e.g., In re Barneys New York, Inc., Case No. 19-36300 (CGM)

(Bankr. S.D.N.Y. Sept. 4, 2019) [Docket No. 216] (approving retroactive rejection of unexpired

leases); In re Glansaol Holdings Inc., Case No. 18-14102 (MEW) (Bankr. S.D.N.Y. February 28,

2019) [Docket No. 222] (approving rejection of unexpired leases and executory contracts effective

as of the date of the rejection motion); In re Sears Holdings Corporation, Case No. 18-23538

(RDD) (Bankr. S.D.N.Y. Nov. 19, 2018) [Docket No. 810] (authorizing retroactive rejection of

                                                  8
AFDOCS/22802446.1
20-35769-cgm           Doc 71       Filed 08/28/20 Entered 08/28/20 17:56:46                       Main Document
                                                Pg 13 of 16


leases); In re Nine West Holdings, Inc., Case No. 18-10947 (SCC) (Bankr. S.D.N.Y. May 16, 2018)

[Docket No. 256] (authorizing retroactive rejection of unexpired lease).

III.     Section 554(a) of the Bankruptcy Code Authorizes
         the Abandonment of Personal Property Located at the Premises.

         21.      Section 554(a) provides that a debtor in possession may abandon, subject to court

approval, “property of the estate that . . . is of inconsequential value and benefit to the estate.” 11

U.S.C. § 554(a). Before authorizing abandonment of property, a bankruptcy court must find either:

(i) the property is burdensome to the estate or (ii) the property is both of inconsequential value and

inconsequential benefit to the estate. See, e.g., Midlantic Nat’l Bank v. N.J. Dep’t of Envtl. Prot.,

474 U.S. 494, 497 (1986), reh’g denied, 475 U.S. 1091 (1986); In re Texaco, Inc., 90 B.R. 38, 44

(S.D.N.Y. 1988); In re Crowthers McCall Pattern, Inc., 114 B.R. 877, 882 n.7 (Bankr. S.D.N.Y.

1990).

         22.      DUSA respectfully submits its request for authority to abandon the Personal

Property satisfies the standard set forth in section 554(a). DUSA intends to transition inventory

out of the abandoned Premises to be sold through other retail channels and otherwise maximize the

value of its assets. The Personal Property proposed to be abandoned consists of certain assets of

de minimis value such as fixtures, furniture, advertising displays, and other office and store

equipment that is (a) of no value or benefit to DUSA’s estate and/or (b) burdensome insofar as the

costs of removal and storage of such property is likely to exceed the net proceeds realizable from

their sale.2 Accordingly, DUSA has determined in the exercise of its sound business judgment that

the abandonment of any Personal Property will be in the best interest of DUSA’s estate and


2
  Local Rule 6007-1 requires that notice of a proposed abandonment describe the property to be abandoned, state the
reason for the proposed abandonment, and identify the entity to whom the property is proposed to be abandoned, unless
the Court orders otherwise. DUSA submits that given the description of the Personal Property provided herein and the
de minimis nature of such property, the requirements of the Local Rules have been satisfied. Alternatively, to the extent
the Court finds such information does not meet the requirements of Local Rule 6007-1, DUSA respectfully requests
that the Court waive such requirements with respect to this Motion.
                                                           9
AFDOCS/22802446.1
20-35769-cgm        Doc 71      Filed 08/28/20 Entered 08/28/20 17:56:46           Main Document
                                            Pg 14 of 16


creditors. DUSA further requests that the Landlord be authorized to dispose of any abandoned

Personal Property without further notice or liability to DUSA any third parties.

                           BANKRUPTCY RULE 6006 IS SATISFIED

        23.     Bankruptcy Rule 6006(a) provides that a “proceeding to assume, reject, or assign

an executory contract or unexpired lease . . . is governed by Rule 9014.” In turn, Bankruptcy Rule

9014(a) states that “[i]n a contested matter not otherwise governed by these rules, relief shall be

requested by motion, and reasonable notice and opportunity for hearing shall be afforded the party

against whom relief is sought.” Bankruptcy Rule 6006(c) provides that notice of the motion shall

be given to “the other party to the contract or lease, to other parties in interest as the court may

direct, and . . . to the United States trustee.”

        24.     This motion and the notice provided to the Landlord as the counterparty to the Lease

and other parties in interest are sufficient under Bankruptcy Rule 6006. To the extent this motion

does not comply with Bankruptcy Rule 6006, DUSA respectfully requests a waiver.

       REQUEST FOR WAIVER OF BANKRUPTCY RULES 6004(A) AND 6004(H)

        25.     In light of the foregoing, DUSA respectfully requests that the court enter an order

finding that notice has been sufficient under Rule 6004(a), and waiving the 14-day stay imposed

by Rule 6004(h). A sufficient business need to close a transaction within the 14–day period is

cause to waive the stay under Rule 6004(h). In re Borders Grp., Inc., 453 B.R. 477, 486 (Bankr.

S.D.N.Y. 2011).

                                   RESERVATION OF RIGHTS

        26.     Nothing in this Motion should be construed as (a) an admission as to the validity,

priority, or character of any claim or other asserted right or obligation, or a waiver or other

limitation on DUSA’s ability to contest the same on any ground permitted by bankruptcy or

applicable non-bankruptcy law, (b) a promise to pay any claim or other obligation, (c) granting

                                                   10
AFDOCS/22802446.1
20-35769-cgm        Doc 71     Filed 08/28/20 Entered 08/28/20 17:56:46             Main Document
                                           Pg 15 of 16


third-party-beneficiary status or bestowing any additional rights on any third party, (d) being

otherwise enforceable by any third-party, or (e) otherwise prejudicial to DUSA’s rights to contest

any amounts owed in connection with the obligations discussed herein.

                                       MOTION PRACTICE

       27.       This motion includes citations to the applicable rules and statutory authorities upon

which the relief requested herein is predicated and a discussion of their application to this motion.

Accordingly, DUSA submits that this motion satisfies Local Rule 9013-1(a).

                                              NOTICE

       28.       Notice of this Motion has been provided to: (a) the Office of the United States

Trustee; (b) the Subchapter V trustee; (c) DUSA’s 20 largest unsecured creditors; and (d) the

Landlord. DUSA respectfully submits that notice has been adequate for the relief requested.

                                      NO PRIOR REQUEST

       29.       DUSA has not made any prior request to this or to any other court for the relief

sought herein.

                                    [continued on following page]




                                                  11
AFDOCS/22802446.1
20-35769-cgm        Doc 71    Filed 08/28/20 Entered 08/28/20 17:56:46             Main Document
                                          Pg 16 of 16




                                          CONCLUSION

               WHEREFORE, DUSA respectfully requests that the Court grant the relief

requested herein, substantially in the form of Exhibit A, and such other and further relief as is just

and appropriate.



 Dated: New York, NY                                ARENT FOX LLP
        August 28, 2020

                                                    By:   /s/ George P. Angelich
                                                          George P. Angelich
                                                          1301 Avenue of the Americas, Floor 42
                                                          New York, New York 10019
                                                          Telephone: (212) 484-3900
                                                          Facsimile: (212) 484-3990
                                                          Email: george.angelich@arentfox.com

                                                          -and-

                                                          M. Douglas Flahaut (admitted pro hac vice)
                                                          Annie Y. Stoops (admitted pro hac vice)
                                                          Arent Fox LLP
                                                          Gas Company Tower
                                                          555 West Fifth Street, 48th Floor
                                                          Los Angeles, CA 90013
                                                          Telephone: (213) 629-7400
                                                          Facsimile: (213) 629-7401
                                                          Email: douglas.flahaut@arentfox.com
                                                                 annie.stoops@arentfox.com


                                                    Proposed Counsel for the Debtor and Debtor-in-
                                                    Possession




                                                 12
AFDOCS/22802446.1
